          Case 2:18-cr-00141-CB Document 233 Filed 01/28/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )       Criminal No. 18-141
                       v.                     )
                                              )       Judge Cathy Bissoon
OSCAR CARTER,                                 )
                                              )
                       Defendant.             )


                                             ORDER

       Defendant’s Motions (Docs. 215 & 217) regarding discovery access will be denied,

subject to the entry of the government’s proposed order (see Doc. 226-2) modifying the existing

Protective Order (Doc. 172).

       Based on the government’s submissions, it appears that Defendant has, in fact, been

afforded over fifty (50) hours to review his discovery materials at NEOCC. See Doc. 226 at 5-6

(summarizing discovery log). Furthermore, the government reports that defense counsel

(who, in light of the pandemic, understandably does not want to have extended in-person visits

with his client) has the capacity to engage videoconference meetings with Defendant.

These facts, coupled with the government’s agreement to relax the existing Protective Order

(based on, and limited to, the specific facts and circumstances presented in this case) reveal that

Defendant has enjoyed, or will enjoy, a more than reasonable opportunity to review discovery

materials. While Defendant may wish for indefinite, unfettered access, that is not provided for in

the law. See generally Bucci v. U.S., 662 F.3d 18, 31 n.12 (1st Cir. 2011) (“[t]he defense of a

criminal case . . . does [not] contemplate the employment of wholly unlimited time and

resources”) (internal alteration and citation to quoted source omitted).
          Case 2:18-cr-00141-CB Document 233 Filed 01/28/21 Page 2 of 2




       As the Court previously has intimated, moreover, Defendant’s seemingly unquenchable

desire to investigate potential avenues of defense is in direct contradiction to his demand to

proceed with this criminal prosecution in all haste. Defendant presently has filed a request to

proceed, via videoconference, with a hearing on his pretrial Motions (of which there are

fourteen). The Court is not inclined to proceed to a motions hearing while Defendant continues

to express dissatisfaction regarding his access to discovery materials already-produced.

       Accordingly, Defendant’s Motions (Docs. 215 & 217) regarding discovery access are

DENIED, subject to the entry – contemporaneously herewith – of the government’s proposed

order (see Doc. 226-2) relaxing the existing Protective Order. Also, Defendant’s Motion

(Doc. 229) to conduct a videoconference hearing on his pretrial Motions is DENIED, without

prejudice to renewal, once Defendant and his counsel are satisfied that all present discovery

efforts have completed.

       IT IS SO ORDERED.



January 28, 2021                                      s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge
cc (via ECF email notification):

All Counsel of Record




                                                 2
